Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to amendments filed on 04/16/2021, wherein Claims 1 and 9 were amended. The 112(b) rejection made in the previous office action have been withdrawn, in view of the amended claim 9.  
Claim Objections
Claim 14 and 15 are objected to because of the following informalities:  
Claim 14 the limitation is positively reciting the terms already introduced by Claim 1. For examination purposes Claim 14 will be interpreted as “The method of Claim 1, wherein the water-soluble polymer Pi is [[a]] the mixture of a water-soluble polymer having [[a]] the vinyl alcohol-based polymer chain and [[a]] the water-soluble polymer having [[an]] the N-vinyl-based polymer chain.
Claim 14 the limitation is positively reciting the terms already introduced by Claim 1. For examination purposes Claim 14 will be interpreted as “The method of Claim 1, wherein the water-soluble polymer Pi is [[a]] the copolymer having the vinyl alcohol-based polymer chain and the N-vinyl-based polymer chain in one same molecule”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-8, 10-12  are rejected under 35 U.S.C. 103 as being unpatentable over Tabata Makoto (JP2015185672A, hereinafter "Makoto", See attached machine translation.) in view of Furukawa et al (US 2011/0130073 Al, hereinafter “Furukawa”). 
Regarding Claim 1 Makoto discloses a method for polishing a silicon substrate, the method comprising supplying a first polishing slurry Si (polishing slurry A, ¶7) and a second polishing slurry S2 (polishing slurry B, ¶7) to a silicon substrate to be polished, wherein the first polishing slurry Si comprises an abrasive A1 (abrasive grains, ¶7) and a water-soluble polymer P1 (water-soluble polymer A, ¶7), wherein the water-soluble polymer Pi is a copolymer having the vinyl alcohol- based polymer chain and the N-vinyl-based polymer chain in the same molecule (Graft --bonded on the same molecule--copolymers for example, grafts obtained by grafting polyvinylpyrrolidone (PVP- N-vinyl) on polyvinyl alcohol polymer (PVA- Vinyl Alcohol), ¶29). However Makoto is silent to switching slurries midway through polishing the silicon substrate or the first polishing slurry Si shows higher polishing removal rate than the second polishing slurry S2.
Regarding Claim 1 Furukawa discloses a polishing method switching slurries midway (halfway, ¶36) through polishing the silicon substrate and the first polishing slurry Si shows higher polishing removal rate than the second polishing slurry S2. (The wafer is first polished 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method for polishing a silicon substrate from Makoto to switch the polishing slurry with midway (halfway, ¶36) with a second slurry S2 from Furukawa to reduce the time required for polishing the wafer (¶36). 
Furthermore, It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method for polishing a silicon substrate from Makoto to switch the polishing slurry with high removal rate (high polishing rate, ¶36) Si with a second polishing slurry with a lower removal rate (low polishing rate, ¶36) from Furukawa to increase the productivity without decreasing the flatness and smoothness of the wafer (¶36). 
Regarding Claim 5 Makoto as modified by Furukawa discloses the method according to Claim 1. Furthermore Makoto as modified discloses the polishing method wherein the first polishing slurry Si comprises an alkali metal hydroxide as a basic compound B1 (As the basic compound, organic or inorganic basic compounds containing nitrogen, hydroxides of alkali metals can be used, ¶72). 
Regarding Claim 6
Regarding Claim 7 Makoto as modified by Furukawa discloses the method according to Claim 1. Furthermore Makoto as modified discloses the polishing method wherein the second polishing slurry S2 comprises an abrasive A2 and a water-soluble polymer P2, and the concentration of the water-soluble polymer P2 in the second polishing slurry S2 (the concentration CB (% by weight) of the water-soluble polymer B in the polishing slurry B) is higher than the concentration of the water-soluble polymer Pi in the first polishing slurry Si (the concentration CA (% by weight) of the water-soluble polymer A in the polishing slurry A is usually preferably 1 × 10-6% by weight ¶46; the concentration CB (% by weight) of the water-soluble polymer B in the polishing slurry B is usually preferably 1 × 10-5% by weight; ¶47). Makoto discloses in ¶46 and ¶47 the concentrations of the water-soluble polymers and by comparison in all the given preferable concentrations, the concentration of the water-soluble polymer in the second polishing slurry are higher than the concentration of the water-soluble polymer in the first polishing slurry. 
Regarding Claim 8 Makoto as modified by Furukawa discloses the method according to Claim 1. Furthermore Makoto as modified discloses the polishing method wherein the second polishing slurry S2 comprises an abrasive A2 (¶7), and the abrasive A2 content in the second polishing slurry S2 is 0.5 % by weight or lower. (¶69)
Regarding Claim 10
Regarding Claim 11 Makoto as modified by Furukawa discloses the method according to Claim 1. Furthermore Makoto as modified discloses the polishing method wherein the polishing composition is the second polishing slurry S2 or a concentrate thereof. (the polishing composition B is a polishing slurry B or a concentrated solution thereof, ¶94)
Regarding Claim 12 Makoto as modified by Furukawa discloses the method according to Claim 1. Furthermore Makoto as modified discloses the polishing composition set (Kit of Polishing Composition, ¶94) comprising the first polishing slurry Si or a first composition Qi which is a concentrate of Si (the polishing composition A is a polishing slurry A or a concentrated solution thereof ¶94), and the second polishing slurry S2 or a second composition Q2 which is a concentrate of S2 (the polishing composition B is a polishing slurry B or a concentrated solution thereof, ¶94); wherein the first composition Qi and the second composition Q2 are separately stored. (stored separately from each other, ¶94).
Regarding Claim 13 Makoto as modified discloses the method according to Claim 1, wherein the water-soluble polymer Pi has a weight average molecular weight (Mw) of 20 x 104 or lower. (a water-soluble polymer having an Mw of 30 × 104 or less (typically less than 30 × 104) can be preferably used, ¶38)
Regarding Claim 15.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Makoto in view of Furukawa and further in view of Shuhei Takahashi (US 2015/0079789 Al, hereinafter "Takahashi").
Regarding Claim 2 Makoto as modified is silent to the first polishing slurry Si comprising at least 0.001 % water-soluble polymer Pi by weight. However Takahashi teaches the first polishing slurry Si comprises at least 0.001 % water-soluble polymer Pi by weight (the polishing composition contains preferably not less than 0.001 % by mass of the water-soluble polymer, ¶32).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method for polishing a silicon substrate from Makoto to include the first polishing slurry Si with at least 0.001 % water-soluble polymer by weight from Takahashi in order to enhance the functions for buffering the surface of a semiconductor substrate from physical polishing action and providing the semiconductor substrate surface with wettability (¶32).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Makoto in view of Furukawa and further in view of Shuhei Yamada (US 7,204,865 B2, hereinafter "Yamada").
Regarding Claim 9 Makoto as modified by Furukawa discloses the method according to Claim 1. the polishing method commonly applied to a high-resistivity silicon substrate wherein the high- resistivity silicon substrate has a resistivity of 1 Q-cm or greater (resistivity of 0.1 Ω · cm or more and less than 100 Ω, ¶106). However Makoto as modified is silent to polishing method commonly applied to a low-resistivity silicon substrate, the low- resistivity silicon substrate having
Regarding the limitation of applying the polishing method to a low resistivity silicon substrate, Yamada teaches a substrate to be polished with a resistivity of less than 0.01 Q-cm. Applicant has not disclosed that that using a silicon substrate with .005 Q-cm or less solves any stated problem or is for any particular purpose and per the applicant’s disclosure is not a critical dimension. Moreover, it appears that Makoto would perform equally well polishing a silicon substrate with low resistivity of .01 Q-cm or less. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for Makoto to use the polishing method in a substrate with a low resistivity .01 or less because having a even lower resistivity from the claimed range of Makoto in ¶106 does not appear to provide any unexpected results. 
Furthermore, per MPEP 2144.05(I) In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. By stating the use of a polishing method on a silicon substrate having a resistivity less than 0.01 Q-cm, Yamada directly teaches the use of a polishing method on a substrate with a resistivity of .005 Q-cm or less meeting the claimed range from the applicant.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Makoto in view of Furukawa and further in view of Yoshio Mori (US 2015/0079789, hereinafter "Mori").
Regarding Claim 14 Makoto as modified discloses the method according to Claim 1, and suggest the mixture of more than one polymer (¶36) but it does not explicitly discloses the water-soluble polymer Pi is a mixture of a water-soluble polymer having a vinyl alcohol-based polymer chain and a water-soluble polymer having an N-vinyl-based polymer chain. However Mori teaches the water-soluble polymer Pi is a mixture of a water-soluble polymer having a 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to further modify the method for polishing a silicon substrate from Makoto to include the water-soluble polymer being mixture of more than one water-soluble polymer having a vinyl alcohol-based polymer chain and a water-soluble polymer having an N-vinyl-based polymer chain from Mori in order enhance the haze level by providing a lower haze level as disclosed in Table 4 from Mori. 
Response to Arguments
Amended claim 1 included “the water-soluble polymer Pi is a copolymer having the vinyl alcohol-based polymer chain and the N-vinyl-based polymer chain in one same molecule.” or “the water-soluble polymer Pi is a mixture of a water-soluble polymer having a vinyl alcohol-based polymer chain and a water-soluble polymer having an N-vinyl-based polymer chain.”   It appears that applicants argue that the prior art of record does not meet these limitations.  However, Makoto is explicit in the example of “the water-soluble polymer Pi is a copolymer having the vinyl alcohol-based polymer chain and the N-vinyl-based polymer chain in one same molecule, ¶29” providing reasonable expectation of success. Claim language limits to the polishing method, Makoto as modified disclosed the claimed limitations (¶29 and ¶36). Applicant appears to be arguing that Makoto would not be able to predict the results achieved by applicant, and therefore would not use the polymers now introduced in claims 1, 14 and 15.  However, as set forth above Makoto does disclose one of these polymers, and as modified (new  the Declaration under 37 CFR 1.132 filed 04/16/2021 is insufficient to overcome the rejection of Claim 1 based upon the 35 U.S.C. 103 rejection as set forth in the last Office action because:  Makoto as modified meets the limitations as claimed by the applicant in Claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628.  The examiner can normally be reached on Mon Fri 7AM to 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723  
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723